                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES − GENERAL


 Case No.       2:18−cv−09954−PSG−JC                             Date    12/4/2018

 Title          BETHANY LINDER V. SIX FLAGS ENTERTAINMENT CORPORATION ET AL


 Present:        The Honorable           Philip S. Gutierrez, United States District Judge

                    Wendy Hernandez                                          Not Reported
                     Deputy Clerk                                       Court Reporter/Recorder

             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                      Not Present                                            Not Present

Proceedings (In Chambers):           ORDER TO SHOW CAUSE RE LACK OF PROSECUTION

      IT IS HEREBY
ORDERED that
counsel/party show cause
in writing on or before
 December 11, 2018 why
this action should not be
dismissed for lack of
prosecution. The Court
will consider the filing of
the following as an
appropriate response to
this Order to Show Cause.
 Failure to respond in
writing, may result in the
dismissal of the entire
action.

         Plaintiff to file Proof of Service of Summons and Complaint.
         Defendant to file a Response to Complaint (Amended Complaint) along with Notice of Interested
         Parties pursuant to Local Rule 7.1-1 OR Plaintiff to file a Request for Entry of Default.
X        REMOVALS: Defendant to file copy of Response filed in state court with proper title page, as
         instructed on the Court’s Standing Order, along with a Notice of Interested Parties (if not already
         filed) pursuant to Local Rule 7.1-1 OR Plaintiff to file a Request for Entry of Default.
         Plaintiff to file a Request to Clerk for Entry of Default Judgment.
         Plaintiff to file a Motion for Entry of Default Judgment.

     Pursuant to Rule 78
of the Federal Rules of
Civil Procedure and Local
Rule 7.15, oral argument
will not be heard in this
matter unless so ordered
by the Court.

CV−90 (10/08)                              CIVIL MINUTES−GENERAL                                       Page 1 of 2
     Pursuant to Local
Rule 5-4.5, one mandatory
chambers copy of every
electronically filed
document must be
delivered no later than
12:00 p.m. on the
following business day.
 Further, the mandatory
chambers copy shall
comply with Local Rule
11-3.




                                                    Initials of Preparer: wm




CV−90 (10/08)               CIVIL MINUTES−GENERAL             Page 2 of 2
